The offense is misdemeanor theft; the punishment, a fine of twenty-five dollars and confinement in jail for one day.
After the adjournment of court appellant executed an appeal bond which was approved by the county clerk. It was not approved either by the county judge or the sheriff. Hence this court is without jurisdiction. Article 830, C. C. P., reads as follows:
"When the defendant appeals in any misdemeanor case to the Court of Criminal Appeals, he shall, if he be in custody, be committed to jail unless he enter into recognizance as provided by law. If for any cause the defendant fails to enter into recognizance during the term at which he was tried, but gave notice and took an appeal from such conviction, he shall be permitted to give bail and obtain his release from custody by giving, after the expiration of such term of court, his bail bond to the sheriff with two or more good and sufficient sureties, in which the defendant and his sureties shall acknowledge themselves severally indebted to the State of Texas in the sum conditioned as provided in recognizance on appeal. Before the defendant shall be released on such bail bond the same must be approved by the sheriff or the judge trying the cause or his *Page 425 
successor in office. When such bail bond is so given and approved, the defendant shall be released from custody."
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.